Citation Nr: 1103712	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  04-17 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) for the period prior to 
March 6, 2006, to include a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) for the period beginning 
March 6, 2006, to include a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant, S.S., B.M.
ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued by 
the RO.  The Board remanded the issue on appeal in April 2008 and 
June 2010 for further development of the record.

The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) in a hearing at the Huntington, West Virginia VARO in March 
2008.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court, are applicable to this 
appeal.  In the case of Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) found that a claim for a total disability rating based 
upon unemployability (TDIU) was part of the determination of an 
underlying increased rating claim and cited to Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a 
TDIU claim is raised once a Veteran submits evidence of a medical 
disability; makes a claim for the highest rating possible; and 
submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  
In discussing the assignment of an effective date for a grant of 
TDIU, the Court further stated that new evidence of 
unemployability "related to the underlying condition" submitted 
within one year of the assignment of an initial rating that is 
less than the maximum sought may constitute new and material 
evidence under 38 C.F.R. § 3.156(b).

In this case, since submitting his substantive appeal in April 
2004,  the Veteran has made clear that he is seeking the highest 
possible rating for his PTSD and that he is unemployed and 
considers himself unemployable due to his PTSD.  In two remands 
by the Board, this issue has been referred to the RO for 
consideration, and both times, no action has been undertaken to 
resolve this matter.

For these reasons, the Board finds that the record reasonably 
raises a claim of entitlement to TDIU, as part of the current 
appeal. However, the Veteran has received no notification of the 
evidence needed to substantiate this claim, nor has it been 
adjudicated by the RO to date.  Such action will be needed on 
remand.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding a TDIU claim.  This letter should 
reflect all appropriate regulatory and 
legal guidance.  See 38 C.F.R. § 3.159 
(2010); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Then, after considering whether any 
additional development (such as 
reexamination, but only if deemed necessary 
in light of subsequently obtained evidence) 
is necessary, the RO should adjudicate the 
Veteran's claim for entitlement to a TDIU 
rating.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished with a 
Statement of the Case regarding the TDIU, 
and given an opportunity to respond 
thereto.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


